NEWS RELEASE For Immediate Release October 30, 2009 Canwest successfully obtains approvals of transition of National Post and re-alignment of shared services Stay period under Companies’ Creditors Arrangement Act extended to January 22, Canwest Limited Partnership and its senior lenders continue discussions relating to a potential financial restructuring WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that it has received approval and a vesting order from the Ontario Superior Court of Justice in respect of the transition of the business of the National Post to Canwest Publishing Inc. (“CPI”) through a newly incorporated, wholly-owned subsidiary of CPI, and the re-alignment of certain shared services between its subsidiaries Canwest Media Inc. (“CMI”) and Canwest Limited Partnership (“Canwest LP”). The transition of the business of the National Post and the re-alignment of shared services have also been approved by the lenders under Canwest LP’s senior secured credit facilities, CIT Business Credit Canada Inc. as lender to CMI, and the ad hoc committee of holders of 8% senior subordinated notes of CMI. The transition of the business of the National Post and the re-alignment of shared services are expected to close on October 31, 2009. This transition and re-alignment are part of Canwest’s structured and orderly recapitalization process designed to properly align the provision and cost allocation of certain shared services between CMI and Canwest LP. Shared service agreements that govern content sharing between CMI and Canwest LP and allow for consolidated and co-ordinated advertising sales will continue under the re-alignment until at least August 31, 2010. To date, the attractiveness of a co-ordinated advertising sales effort has been widely endorsed by the marketplace. CMI and Canwest LP will be able to negotiate continuing arrangements to be put in place beyond their scheduled expiry date. The Ontario Superior Court of Justice also granted the request by Canwest for an extension of the stay period granted under the Companies’ Creditors Arrangement Act (“CCAA”) to January 22, 2010. In its Initial Order on October 6, 2009, the Court provided a 30 day stay period. Canwest also announced today that Canwest LPand the lenders under its senior secured credit facilities continue discussions regarding the framework for a potential restructuring transaction. As previously announced on September 10, 2009, Canwest LPand its senior lenders had entered into a forbearance agreement under which the senior lenders had agreed not to enforce their rights under the senior secured credit facilities arising from Canwest LP’s previously announced defaults prior to October 31, 2009. Canwest LPand its senior lenders have agreed to extend this forbearance date to November 9, 2009. Canwest LPowns and operates the National Post, 12 daily newspapers, 23 community newspapers, more than 80 online operations as well as other publications and national services. More information about Canwest’s restructuring can be found at www.canwest.com. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest.
